Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on March 7, 2022.
Claim 1 is currently amended.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: As Applicant has persuasively argued (see Remarks page 12), Cai fails to teach that the filtering of keystrokes or troubleshooting steps is from the highest ranked solution rather than from a set of solutions.  Because Cai is the closest prior art of record, and no other prior art of record could be found that filters steps from the highest ranked solution, the claims are allowable over the prior art of record.  For the completeness of record, Examiner notes the closest prior art (besides Cai) that was found: Schriver et al. (US 2020/0118675); Lu (US 2020/0019893); Souche et al. (US 2017/0242860); Barker et al. (US 2016/0125751); Fix et al. (US 2016/0125365); Cheng et al. (US 2016/0092808); Enders (US 2015/0074095); O’Donnell et al. (US 9,235,854); and Milojicic et al. (US 2012/0102363).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627